Citation Nr: 1409935	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bronchitis for substitution or accrued benefits purposes. 

2. Entitlement to service connection for bullous emphysema, claimed as collapsed lung as a result of exposure to herbicides for substitution or accrued benefits purposes. 

3. Entitlement to service connection for lung cancer, including due to Agent Orange exposure for substitution or accrued benefits purposes. 

4. Entitlement to service connection for peripheral neuropathy, lower extremities including due to Agent Orange exposure for substitution or accrued benefits purposes. 

5. Entitlement to service connection for peripheral neuropathy, upper extremities including due to Agent Orange exposure for substitution or accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1972. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran initially was the appellant for the claims on appeal but he died in March 2013, during pendency of his appeal. Due to the Veteran's death, as required by law, the Board dismissed the Veteran's claims in an April 2013 decision. 38 U.S.C.A. § 7104 (West 2012); 38 C.F.R. § 20.1302 (2013). 

The appellant is the Veteran's surviving spouse and she has been substituted as the claimant for the purpose of processing these claims to completion. The law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal. 38 U.S.C.A. § 5121A (West 2002). The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008. As mentioned, the Veteran died in March 2013, and the appellant duly completed VA Form 21-0847 (Request for Substitution of Claimant Upon Death of Claimant) in July 2013. See Fast Letter 10-30 (Aug. 10, 2010). In July 2013, the RO notified her that it would proceed with adjudication of the deceased Veteran's claims on the basis of her being substituted as the claimant.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013). 

The issues of service connection for bullous emphysema, lung cancer, and peripheral neuropathy, lower extremities claimed as a result of exposure to herbicides, and bronchitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT

1. The Veteran died in March 2013 during the pendency of this appeal, and his surviving spouse filed a timely request to be substituted as the appellant in his place. 

2. There is no competent evidence indicating that at any time the Veteran had peripheral neuropathy of the upper extremities. 


CONCLUSIONS OF LAW

1. The appellant-widow is a properly substituted partly in this appeal. 38 U.S.C.A. § 5121A (West 2002). 

2. Claimed peripheral neuropathy of the upper extremities was not incurred in or aggravated by service nor may service incurrence or aggravation be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding the claim of service connection for peripheral neuropathy, upper extremities including due to Agent Orange exposure, the VCAA duty to notify was satisfied by way of a letter dated in August 2010 that fully addressed all three notice elements. The letter advised regarding the evidence required to substantiate the claim and of the Veteran's/appellant's and VA's respective duties in obtaining this necessary supporting evidence. The letter also provided notice as to the applicable provisions regarding "downstream" disability ratings and effective dates. 

With regard to the duty to assist the claimant in the development of the claims, this duty includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the widow-claimant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The file contains the service treatment records (STRs), service personnel records (SPRs), VA clinical records, private medical records, as well as statements and argument by the Veteran and substituted appellant-widow. In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a Dependency and Indemnity Compensation (DIC) claim, such as for a claim for cause of death, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim. This claim is not a DIC claim, but what amounts to accrued benefits claims with the appellant-widow substituted to process these claims to completion. The claim was pending when the Veteran died. Here, VA has no duty to provide examinations or opinions since the evidence of record does not contain any indication that the Veteran had peripheral neuropathy, upper extremities and that disability is not shown. There is no competent evidence of a disability or persistent or recurrent symptoms of a disability. 

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002). 


II. Service Connection

Service connection is granted for current disability resulting from a disease contracted or an injury sustained in the line of duty during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection on a direct-incurrence basis requires competent and credible evidence showing: (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002).

Certain conditions are considered chronic (i.e., permanent), and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within a year after the Veteran's discharge from service. This includes organic diseases of the nervous system, such as peripheral neuropathy. This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. In this circumstance, a showing of continuity of symptomatology since service is required establish chronicity of disease or injury in service and in turn link current disability to service. 38 C.F.R. § 3.303(b). However, the Federal Circuit Court since has clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this concept of continuity of symptomatology is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). Service in the Republic of Vietnam means actual service in country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents. Those diseases that are listed at 38 C.F.R. § 3.309(e) and include "early onset" peripheral neuropathy. Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents. The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.). VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy." VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

In order for the presumption of herbicide exposure to apply, the Veteran must have had qualifying service in the Republic of Vietnam during the Vietnam era or elsewhere where herbicides like Agent Orange were used or sprayed. Quite recently, a new provision expanding the herbicide presumption was instituted for certain Veterans who served in Korea along the demilitarized zone (DMZ). See 76 Fed. Reg. 4245 (January 25, 2011). In addition to this new regulation based on Korean service during the Vietnam War, service on certain air force bases in Thailand also has recently been included in the presumption. VA Fast Letter 09-20 (May 6, 2009). According to the Fast Letter, limited testing of tactical herbicides was conducted in Thailand from April to September 1964 at the Pranburi Military Reservation. The only other documented uses of herbicides in Thailand were commercial herbicides approved by the Armed Forces Pest Control Board after 1957. In addition, the Fast Letter indicated, there is no presumption of exposure based solely on flying aircraft over Vietnam or handling equipment that had been used in Vietnam. 

In February 2011, however, VA's Office of Public Health and Environmental Hazards released a report indicating that Vietnam-era Veterans whose service involved duty on or near the perimeters of military bases in Thailand between February 1961 and May 1975 may have been exposed to herbicides. In particular, herbicides may have been used in the base perimeters of seven military bases in Thailand, including U-Tapao, in fenced-in perimeters to remove foliage that provided cover for enemy forces. The herbicides used in the Thailand bases may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides. 

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service. See, e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation). See also Stefl v. Nicholson, 21 Vet. App. 120 (2007); see, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 


III. Factual Background

The appellant seeks service connection for peripheral neuropathy of the upper extremities on the basis that such is related to the Veteran's in-service exposure to herbicides while stationed in Thailand during the Vietnam era in his military capacity as a jet engine mechanic. 

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. 38 U.S.C.A. §§ 1110. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C. §§ 1110. In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Rabideau v. Derwinski, 2 Vet. App. 141 (1992) and Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998). A current disability means a disability shown by competent evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997). 

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability. Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997). This current disability requirement for a service-connection claim is satisfied, however, if the claimant has the disability at the time the claim is filed or during the pendency of the claim, even if the disability eventually resolves prior to VA's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The evidence shows that the Veteran's STRs are unremarkable for complaint, treatment, or diagnosis of any upper extremity pathology related to peripheral neuropathy. In addition, the remainder of the claims file is also absent for any complaint, treatment, or diagnosis referable to peripheral neuropathy of the upper extremities. This claim has been pending for several years, and it must be concluded that the most probative evidence of record demonstrates that there is no clinical diagnosis of peripheral neuropathy of the upper extremities or signs or symptoms thereof, meaning at any point since the Veteran filed his claim. Thus, service connection is not warranted.


ORDER

Service connection for peripheral neuropathy, upper extremities including due to Agent Orange exposure is denied. 


REMAND

The appellant's substitution is valid, and pursuant to statutory provisions applicable to substitution, the record is not closed on the date of death of the Veteran; but it remains open for the submission and development of any pertinent additional evidence. 38 U.S.C. § 5121A. 

It has been asserted that the Veteran had bullous emphysema, peripheral neuropathy of the lower extremities, and lung cancer as a result of exposure to herbicides that he sustained while performing his duties as a jet engine mechanic at U-Tapao Airfield, Thailand, during the Vietnam War. The Veteran also claimed bronchitis attributable to his military service. The suggestion of pulmonary problems attributable to jet exhaust fumes has been raised by record through the Veteran's July 2010 statement. 

The Veteran's SPRs confirm that he was part of the 307th Field Maintenance Squadron, U-Tapao Airfield, Thailand beginning in April 1970 and May 1971. The Veteran's military occupational specialty, MOS, listed on his DD 214 and other SPRs was as a jet engine mechanic.  Pictures, maps, and other information concerning U-Tapao Airfield, Thailand and herbicide application there have been provided in support of the appellant's claim.

In a September 1968 pre-induction medical history and examination report, the Veteran complained of chronic or frequent colds, shortness of breath, and a chronic cough; however, physical examination at that time was negative for pertinent abnormality. STRs show that he received treatment for an upper respiratory infection, viral syndrome, and coughing. Postservice medical records confirm that from 2008 through 2010 the Veteran was treated for lower extremity weakness, upper respiratory infections, viral syndrome, bullous emphysema, and a right lung mass, diagnosed as stage IV metastatic lung cancer. In a June 2012 statement, a VA physician opined that the Veteran's lung cancer was the result of Agent Orange exposure. 

It is imperative to point out that in a May 2010 bulletin, VA Compensation and Pension Service (C&P) indicated that it had determined there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand. Although DOD indicated the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.

Given this information, C&P has determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases. Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those Veterans. Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure." The May 2010 bulletin identifies several bases in Thailand, including U-Tapao Airfield, Thailand. C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force Veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence.

The evidence does not specifically show that the Veteran served near the air base perimeter as has been alleged. Nevertheless, the RO/AMC should undertake any other necessary development as to whether he was exposed to herbicide agents on a "facts found basis," such as by contacting the United States Army and Joint Services Records Research Center (JSRRC). See M21-MR, Part IV, Subpart ii, ch. 2, sec. C.10.q. (2012) (containing the development procedures for herbicide exposure in Thailand). 

A VA physician opined in June 2012 that the Veteran's lung cancer was due to herbicide or Agent Orange exposure during service, and it has been asserted that the Veteran's pulmonary disorders were caused by exposure to jet engine exhaust.  In light of these service and post-service findings, the Board concludes that VA has a duty to provide a medical opinion to determine if there is any causal relationship or medical nexus regarding these findings to substantiate the claims.  

VA records in 2008 show that the Veteran received treatment for lower extremity weakness along with back pain. While peripheral neuropathy was not specifically diagnosed, and his lower extremity symptoms could be related to his back problems, the significance of the lower extremity symptoms and their relationship if any to claimed peripheral neuropathy of the lower extremities is not known. Additional medical evidence is required to determine the etiology of those symptoms. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). Expedited handling is requested.)

1. First, follow the procedures of M21-MR, Part IV, Subpart ii, ch. 2, sec. C.10.q., to determine whether the Veteran was exposed to herbicide agents in Thailand on a facts-found basis, including obtaining a formal finding by the JSRRC or other appropriate authority with regard to whether the Veteran was exposed to herbicides in service. The formal finding should be consistent with the Veteran's dates and places of service, including his service at U-Tapao, Thailand, from April 1970 to May 1971. An affirmative or negative response should be included in the claims file. 

2. If the Veteran was not exposed to herbicide agents on a facts-found basis, so as to warrant presumptive service connection for his lung cancer, obtain a VA medical nexus opinion regarding whether direct service connection is warranted for the lung cancer. All diagnostic testing and evaluation needed to make this determination of causation should be performed. 

The examiner is asked to comment as to whether it is at least as likely as not (50 percent or better probability) lung cancer began during the Veteran's military service, within one year of his discharge, or is otherwise related or attributable to his service including the documented respiratory complaints he had in service, and also exposure to jet exhaust fumes as claimed by the Veteran in his capacity as a jet engine mechanic. The examiner is also requested to comment on the June 2012, VA physician's opinion that the Veteran's lung cancer was the result of Agent Orange exposure. 

It is imperative the examiner discuss the underlying rationale for all conclusions or opinions expressed, if necessary citing to specific evidence in the file. 

The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the examination report must reflect that this was done. 

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's lay statements regarding the onset of his symptomatology. If the examiner is unable to render an opinion without a resort to mere speculation, then the examiner must explain why this is so.

3. Obtain a VA medical opinion from an appropriate specialist regarding the claimed peripheral neuropathy of the lower extremities. The examiner is requested to specifically opine as to whether the Veteran had "early onset" peripheral neuropathy of the lower extremities, or any peripheral neuropathy of the lower extremities. 

If the Veteran was not exposed to herbicide agents on a facts-found basis, and peripheral neuropathy of the lower extremities was shown, then the examiner should provide a medical nexus opinion regarding whether direct service connection is warranted for the peripheral neuropathy of the lower extremities. All diagnostic testing and evaluation needed to make this determination of causation should be performed. 

If shown, the examiner is asked to comment as to whether it is at least as likely as not (50 percent or better probability) any peripheral neuropathy of the lower extremities began during the Veteran's military service, within one year of his discharge, or is otherwise related or attributable to his service. 

The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the examination report must reflect that this was done. 

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's lay statements regarding the onset of his symptomatology. If the examiner is unable to render an opinion without a resort to mere speculation, then the examiner must explain why this is so.

4. Obtain a VA medical opinion before an appropriate specialist regarding the claimed bronchitis and bullous emphysema. The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the claimed bronchitis and bullous emphysema manifested during, or as a result of, active military service, including due to claimed exposure to jet engine exhaust in his military occupation as a jet engine mechanic. 

The claims file and a copy of this remand must be made available for review by the examiner and the examination report must reflect that this was done. 

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the lay statements regarding the onset of the Veteran's symptomatology. If the examiner is unable to render an opinion without a resort to mere speculation, then the examiner must explain why this is so.

5. After completion of the above, the claims should be reviewed in light of any new evidence. If the claims are not granted, the appellant and her representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


